DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/26/2021 & 07/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 9, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jen (US 2018/0181502) in view of Diab (US 2009/0097392).

Regarding claim 1, Jen teaches an equalization time configuration method comprising: obtaining a port number (Fig. 3, Transaction Packet for Master-Slave; Paragraph 0039, local transaction identifier field 308 is a field generated by a requesting agent, and it is unique for all outstanding requests that require a completion for that requesting agent.  Furthermore, in this example, source identifier 310 uniquely identifies the requestor agent within a PCIe hierarchy) of a master chip (Fig. 4, 405, Transmitter Master) and an identity of a slave chip (Fig. 4, 410, Receiver Slave); searching a channel type table (Fig. 3, 304, Attribute bits fields i.e. attributes table; Paragraph 0072, Phase information and equalization information may be sent in fields within ordered sets (e.g., TS1 ordered sets) sent during equalization) to obtain a channel type of a channel located between a port of the master chip and the slave chip (Paragraph 0082, downstream transmitter of the CPU 905 and upstream transmitter of the retimer 910a may just use presets (e.g., as attributes corresponding to these transmitters should be known)); obtaining a first physical layer (PHY) type supported by the master chip and a second PHY type supported by the slave chip (Paragraph 0072, For instance, in Phase 0 of equalization, a Downstream Port communicates the Transmitter preset values and the Receiver preset hints for each lane of a link to the Upstream Port using equalization EQ TS2 OSes.  The Upstream Port may then transmit TS1 OSes…. Paragraph 0072, In Phase 1, both components make the link to exchange TS1 OSes to complete remaining phases to fine-tune the remaining Transmitter/Receiver pairs); determining whether both the first PHY type and Paragraph 0072, Downstream Port may initiate Phase 1 by transmitting TS1 OSes to the Upstream Port using preset values.  The Upstream Port receives these TS1 Ordered Sets and transitions to Phase 1 (where it transmits TS1 OSes).  The Downstream Port ensures that it can reliably receive the bit stream from the Upstream Port to continue through the rest of the Phases when it receives TS1 OSes from the Upstream Port before it moves on to Phase 2); determining a first working PHY type of the master chip and a second working PHY type of the slave chip when both the first PHY type and the second PHY type comprise the channel type, wherein both the first working PHY type and the second working PHY type are the channel type (Paragraph 0072, the devices may assess patterns sent during equalization to determine a bit error ratio (BER) realized on each pair.  If the BER is sufficiently low (e.g., 10-4) the device may determine it is ready to move on to the next Phase); configuring a first equalization time of the master chip in a third phase of an equalization based on the second working PHY type (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)); and configuring a second equalization time of the slave chip in a fourth phase of the equalization based on the first working PHY type (Paragraph 0073, In Phase 3, the Downstream Port adjusts the Transmitter setting of the Upstream Port along with its own Receiver setting, independently, on each Lane, using a handshake and evaluation process similar to Phase 2 with the OSes identifying that the equalization is Phase 3).

Diab teaches searching a channel type table to obtain a channel type of a channel located between a port of the master chip and the slave chip (Paragraph 0014, training or refreshing the link partners and/or updating one or more parameters may enable or enhance communications for variable operating conditions such as type of cabling and/or length of cabling), wherein the channel type is a long reach (LR) or a short reach (SR) (Paragraph 0045, link partners for the one or more channels 224a, 224b, 224c and 224d may be trained and/or parameters may be updated for one or more of an echo canceller, a far-end crosstalk canceller and a near-end crosstalk canceller); obtaining a first physical layer (PHY) type supported by the master chip and a second PHY type supported by the slave chip (Fig. 4, 404, Determine when to perform training; Paragraph 0038, the echo cancellers, FEXT cancellers, and/or NEXT cancellers may comprise one or more configuration parameters which may be determined based exemplary factors comprising environmental conditions, distance to the remote link partner, and data rate.  Accordingly, these configuration parameters may need to be configured upon establishing a connection to a remote link partner); determining whether both the first PHY type and the second PHY type comprise the channel type (Fig. 4, 406, Update parameters; Paragraph 0044, step 406, the first Ethernet link partner 200b may execute training or refreshing activity and/or may update parameters for the silent channel 224d); determining a first working PHY type of the master chip and a second working PHY type of the slave chip when both the first PHY type and the second PHY type comprise the channel type, Fig. 4, 408, Second Partner Matches Parameters; Paragraph 0044, In step 408, a second Ethernet link partner 200a may monitor the training, refreshing and/or updating activity by link partner 200b for the silent channel 224d and may determine when to perform training, refreshing and/or updating activity for the silent channel 224d); configuring a first equalization time of the master chip in a third phase of an equalization based on the second working PHY type (Paragraph 0046, one or more of an echo canceller, a far-end crosstalk canceller and a near-end crosstalk canceller for the one or more channels 224a, 224b, 224c and 224d may be configured based on the link partner training, refreshing and/or updating of at least one parameter); and configuring a second equalization time of the slave chip in a fourth phase of the equalization based on the first working PHY type (Paragraph 0043, master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen to incorporate the teachings of Diab and allow the working PHY state to be determined based on cabling length and affect link training based on the cabling lengths (See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing See Diab: Paragraph 0014). 

Regarding claim 2, Jen in view of Diab teaches the method of claim 1. Jen teaches the method further comprising: configuring a first equalization circuit of the slave chip (Paragraph 0071, a downstream port of a device may request speed change through Equalization (EQ) Training Sequence 1 (TS1) Ordered Sets (OSes) to inform the upstream port of the other device) based on the second working PHY type (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)); determining, based on the first equalization circuit, a third equalization time required by the slave chip in the third phase (Paragraph 0073, Each requested setting can be a preset or a set of coefficients, with each device responsible for ensuring that at the end of the fine-tuning (e.g., Phase 2 for Upstream Ports and Phase 3 for Downstream Ports), its link partner has the appropriate transmitter settings in each lane to meet the link requirements defined by the protocol). 
Jen does not explicitly teach configuring the equalization times of the equalization phases. 
Diab teaches the method further comprising: determining, based on the first equalization circuit, a third equalization time required by the slave chip in the third phase (Paragraph 0043, the master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length); and configuring the first equalization time based on the third equalization time (Paragraph 0041, Training activity executed during the interval from time instant T=1 until time instant T=2 may comprise a refresh of parameters which may have been configured based on a full training cycle performed for an initial start up of the link partners 200a and/or 200b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen to incorporate the teachings of Diab and allow the working PHY state to be determined based on cabling length and affect link training based on the cabling lengths (See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing communication conditions for different types of environmental conditions and providing energy efficient communications in varying cable lengths (See Diab: Paragraph 0014). 

Regarding claim 3, Jen in view of Diab teaches the method of claim 1. Jen further teaches the method further comprising: configuring a second equalization circuit of the master chip (Paragraph 0071, receiving device may respond to confirm or deny the request to change speed by sending a corresponding sequence of ordered sets to the requesting device.  If the request is acknowledged, the link can be retrained (using further sequences of ordered sequences) to operate at the new speed) based on the first working PHY type (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)); determining, based on the second equalization circuit, a fourth equalization time required by the master chip in the fourth phase (Paragraph 0073, Each requested setting can be a preset or a set of coefficients, with each device responsible for ensuring that at the end of the fine-tuning (e.g., Phase 2 for Upstream Ports and Phase 3 for Downstream Ports), its link partner has the appropriate transmitter settings in each lane to meet the link requirements defined by the protocol). Jen does not explicitly teach configuring the equalization times of the equalization phases. 
Diab teaches determining, based on the second equalization circuit, a fourth equalization time required by the master chip in the fourth phase (Paragraph 0043, the master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length); and configuring the second equalization time based on the fourth equalization time (Paragraph 0041, Training activity executed during the interval from time instant T=1 until time instant T=2 may comprise a refresh of parameters which may have been configured based on a full training cycle performed for an initial start up of the link partners 200a and/or 200b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen to incorporate the teachings of Diab and allow the working PHY See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing communication conditions for different types of environmental conditions and providing energy efficient communications in varying cable lengths (See Diab: Paragraph 0014). 

Regarding claim 8, Jen in view of Diab teaches the method of claim 1. Jen further teaches wherein the master chip and the slave chip are coupled to each other through a Peripheral Component Interconnect Express (PCIe) bus or a Cache Coherent Interconnect for Accelerators (CCIX) bus (Fig. 1, Bus System; Paragraph 0023, One interconnect fabric architecture includes the Peripheral Component Interconnect (PCI) Express (PCIe) architecture), wherein the master chip is a root complex or a switching chip (Fig. 1, 115; Paragraph 0026, controller hub 115 is a root hub, root complex, or root controller in a Peripheral Component Interconnect Express (PCIe or PCIE) interconnection hierarchy), and wherein the slave chip is an endpoint device independent of the master chip (Fig. 1, 125, Independent I/O Device).

Regarding claim 9, Jen in view of Diab teaches the method of claim 1. Jen further teaches wherein the channel type table comprises the port number of the master chip, the identity of the slave chip (Fig. 3, Transaction Packet for Master-Slave; Paragraph 0039, local transaction identifier field 308 is a field generated by a requesting agent, and it is unique for all outstanding requests that require a completion for that requesting agent.  Furthermore, in this example, source identifier 310 uniquely identifies the requestor agent within a PCIe hierarchy), and channel types (Paragraph 0071, data rate (or "speed") changes may be requested by one of the devices connected on the PCIe link.  For instance, a downstream port of a device may request speed change through Equalization (EQ) Training Sequence 1 (TS1) Ordered Sets (OSes) to inform the upstream port of the other device), and wherein the equalization time configuration method further comprises obtaining the channel type based on the port number of the master chip and the identity of the slave chip (Paragraph 0072, a PCIe equalization procedure includes four phases.  Phase information and equalization information may be sent in fields within ordered sets (e.g., TS1 ordered sets) sent during equalization).

Regarding claim 13, Jen teaches an equalization time configuration apparatus comprising: a transceiver (Fig. 4, 406/407, Transceiver) configured to receive a port number (Fig. 3, Transaction Packet for Master-Slave; Paragraph 0039, local transaction identifier field 308 is a field generated by a requesting agent, and it is unique for all outstanding requests that require a completion for that requesting agent.  Furthermore, in this example, source identifier 310 uniquely identifies the requestor agent within a PCIe hierarchy) of a master chip (Fig. 4, 405, Transmitter Master) and an identity of a slave chip (Fig. 4, 410, Receiver Slave); and a processor coupled to the transceiver (Fig. 1 Embodiment of Fig. 4, Processor 105) and configured to determine, based on the port number and the identity and by searching a channel type table (Fig. 3, 304, Attribute bits fields i.e. attributes table; Paragraph 0072, Phase information and equalization information may be sent in fields within ordered sets (e.g., TS1 ordered sets) sent during equalization), a channel type of a channel located between a port of the master chip and the slave chip (Paragraph 0072, For instance, in Phase 0 of equalization, a Downstream Port communicates the Transmitter preset values and the Receiver preset hints for each lane of a link to the Upstream Port using equalization EQ TS2 OSes.  The Upstream Port may then transmit TS1 OSes), wherein the transceiver is further configured to receive a first physical layer (PHY) type supported by the master chip and a second PHY type supported by the slave chip (Paragraph 0072, Downstream Port may initiate Phase 1 by transmitting TS1 OSes to the Upstream Port using preset values); wherein the processor is further configured to: determine whether both the first PHY type and the second PHY type comprise the channel device (Paragraph 0072, The Upstream Port receives these TS1 Ordered Sets and transitions to Phase 1 (where it transmits TS1 OSes).  The Downstream Port ensures that it can reliably receive the bit stream from the Upstream Port to continue through the rest of the Phases when it receives TS1 OSes from the Upstream Port before it moves on to Phase 2); determine a first working PHY type of the master chip and a second working PHY type of the slave chip when both the first PHY type and the second PHY type comprise the channel type, wherein both the first working PHY type and the second working PHY type are the channel type (Paragraph 0072, the devices may assess patterns sent during equalization to determine a bit error ratio (BER) realized on each pair.  If the BER is sufficiently low (e.g., 10-4) the device may determine it is ready to move on to the next Phase); configure a first equalization time of the master chip in a third phase of an equalization based on the second working PHY type (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)); and configure a second equalization time of the slave chip in a fourth phase of the equalization based on the first working PHY type (Paragraph 0073, In Phase 3, the Downstream Port adjusts the Transmitter setting of the Upstream Port along with its own Receiver setting, independently, on each Lane, using a handshake and evaluation process similar to Phase 2 with the OSes identifying that the equalization is Phase 3).
Jen teaches determining first working PHY settings for a transmitter and second working PHY settings for a receiver. Jen does not explicitly teach that the first working PHY settings and second working PHY settings are either long-reach or short-reach.
Diab teaches searching determine, based on the port number and the identity and by searching a channel type table, a channel type of a channel located between a port of the master chip and the slave chip (Paragraph 0014, training or refreshing the link partners and/or updating one or more parameters may enable or enhance communications for variable operating conditions such as type of cabling and/or length of cabling), wherein the channel type is a long reach (LR) or a short reach (SR) (Paragraph 0045, link partners for the one or more channels 224a, 224b, 224c and 224d may be trained and/or parameters may be updated for one or more of an echo canceller, a far-end crosstalk canceller and a near-end crosstalk canceller); receive a first physical layer (PHY) type supported by the master chip and a second PHY type supported by the slave chip (Fig. 4, 404, Determine when to perform training; Paragraph 0038, the echo cancellers, FEXT cancellers, and/or NEXT cancellers may comprise one or more configuration parameters which may be determined based exemplary factors comprising environmental conditions, distance to the remote link partner, and data rate.  Accordingly, these configuration parameters may need to be configured upon establishing a connection to a remote link partner); determining whether both the first PHY type and the second PHY type comprise the channel type (Fig. 4, 406, Update parameters; Paragraph 0044, step 406, the first Ethernet link partner 200b may execute training or refreshing activity and/or may update parameters for the silent channel 224d); determine a first working PHY type of the master chip and a second working PHY type of the slave chip when both the first PHY type and the second PHY type comprise the channel type, wherein both the first working PHY type and the second working PHY type are the channel type (Fig. 4, 408, Second Partner Matches Parameters; Paragraph 0044, In step 408, a second Ethernet link partner 200a may monitor the training, refreshing and/or updating activity by link partner 200b for the silent channel 224d and may determine when to perform training, refreshing and/or updating activity for the silent channel 224d); configure a first equalization time of the master chip in a third phase of an equalization based on the second working PHY type (Paragraph 0046, one or more of an echo canceller, a far-end crosstalk canceller and a near-end crosstalk canceller for the one or more channels 224a, 224b, 224c and 224d may be configured based on the link partner training, refreshing and/or updating of at least one parameter); and configure a second equalization time of the slave chip in a fourth phase of the equalization based on the first working PHY type (Paragraph 0043, master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length).
See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing communication conditions for different types of environmental conditions and providing energy efficient communications in varying cable lengths (See Diab: Paragraph 0014). 

Regarding claim 14, Jen in view of Diab teaches the apparatus of claim 13. Jen teaches the apparatus further comprising: wherein the processor is further configured to configure the first equalization time in the third phase of the equalization (Paragraph 0067, enhanced retimer can realize support for link training and equalization, while avoiding latency introduced through traditional retimer solutions) wherein the equalization time is based on a first equalization circuit of the slave chip (Paragraph 0073, Each requested setting can be a preset or a set of coefficients, with each device responsible for ensuring that at the end of the fine-tuning (e.g., Phase 2 for Upstream Ports and Phase 3 for Downstream Ports), its link partner has the appropriate transmitter settings in each lane to meet the link requirements defined by the protocol), and wherein the first equalization circuit is based on the second working PHY type (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)). 
Jen does not explicitly teach configuring the equalization times of the equalization phases. 
Diab teaches the apparatus further comprising: wherein the processor is further configured to configure the first equalization time based on a third equalization time required by the slave chip in the third phase of the equalization (Paragraph 0043, the master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length); wherein the third equalization time is based on a first equalization circuit of the slave chip, and wherein the first equalization circuit is based on the second working PHY type (Paragraph 0041, Training activity executed during the interval from time instant T=1 until time instant T=2 may comprise a refresh of parameters which may have been configured based on a full training cycle performed for an initial start up of the link partners 200a and/or 200b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen to incorporate the teachings of Diab and allow the working PHY state to be determined based on cabling length and affect link training based on the cabling lengths (See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing See Diab: Paragraph 0014). 

Regarding claim 15, Jen in view of Diab teaches the apparatus of claim 13. Jen further teaches the apparatus further comprising: wherein the processor is further configured to configure the second equalization time in the fourth phase of the equalization (Paragraph 0067, enhanced retimer can realize support for link training and equalization, while avoiding latency introduced through traditional retimer solutions) wherein the equalization time is based on a second equalization circuit of the master chip (Paragraph 0073, Each requested setting can be a preset or a set of coefficients, with each device responsible for ensuring that at the end of the fine-tuning (e.g., Phase 2 for Upstream Ports and Phase 3 for Downstream Ports), its link partner has the appropriate transmitter settings in each lane to meet the link requirements defined by the protocol), and wherein the second equalization circuit is based on the first working PHY type (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)). Jen does not explicitly teach configuring the equalization times of the equalization phases. 
Diab teaches wherein the processor is further configured to configure the second equalization time based on a fourth equalization time required by the master chip in the fourth phase of the equalization (Paragraph 0043, the master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length); wherein the fourth equalization time is based on a second equalization circuit of the master chip, and wherein the second equalization circuit is based on the first working PHY type (Paragraph 0041, Training activity executed during the interval from time instant T=1 until time instant T=2 may comprise a refresh of parameters which may have been configured based on a full training cycle performed for an initial start up of the link partners 200a and/or 200b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen to incorporate the teachings of Diab and allow the working PHY state to be determined based on cabling length and affect link training based on the cabling lengths (See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing communication conditions for different types of environmental conditions and providing energy efficient communications in varying cable lengths (See Diab: Paragraph 0014). 

Regarding claim 18, Jen teaches a communication system comprising: a master chip (Fig. 4, 405, Transmitter Master) associated with a port number (Fig. 3, Transaction Packet for Master-Slave; Paragraph 0039, local transaction identifier field 308 is a field generated by a requesting agent, and it is unique for all outstanding requests that require a completion for that requesting agent.  Furthermore, in this example, source identifier 310 uniquely identifies the requestor agent within a PCIe hierarchy); a bus, wherein the bus is a Peripheral Component Interconnect Express (PCIe) bus or a Cache Coherent Interconnect for Accelerators (CCIX) bus (Paragraph 0023, One interconnect fabric architecture includes the Peripheral Component Interconnect (PCI) Express (PCIe) architecture); a slave chip coupled to the master chip through the bus and associated with an identity (Fig. 4, 410, Receiver Slave); and a system software configured to: obtain the port number and the identity (Fig. 3, Packet with transaction identifiers); search a channel type table (Fig. 3, 304, Attribute bits fields i.e. attributes table; Paragraph 0072, Phase information and equalization information may be sent in fields within ordered sets (e.g., TS1 ordered sets) sent during equalization) to obtain a channel type of a channel located between a port of the master chip and the slave chip (Paragraph 0082, downstream transmitter of the CPU 905 and upstream transmitter of the retimer 910a may just use presets (e.g., as attributes corresponding to these transmitters should be known)); obtain a first physical layer (PHY) type supported by the master chip and a second PHY type supported by the slave chip (Paragraph 0072, For instance, in Phase 0 of equalization, a Downstream Port communicates the Transmitter preset values and the Receiver preset hints for each lane of a link to the Upstream Port using equalization EQ TS2 OSes.  The Upstream Port may then transmit TS1 OSes…. Paragraph 0072, In Phase 1, both components make the link to exchange TS1 OSes to complete remaining phases to fine-tune the remaining Transmitter/Receiver pairs); determine whether both the first PHY type and the second PHY type comprise the channel type (Paragraph 0072, Downstream Port may initiate Phase 1 by transmitting TS1 OSes to the Upstream Port using preset values.  The Upstream Port receives these TS1 Ordered Sets and transitions to Phase 1 (where it transmits TS1 OSes).  The Downstream Port ensures that it can reliably receive the bit stream from the Upstream Port to continue through the rest of the Phases when it receives TS1 OSes from the Upstream Port before it moves on to Phase 2); determine a first working PHY type of the master chip and a second working PHY type of the slave chip when both the first PHY type and the second PHY type comprise the channel type, wherein both the first working PHY type and the second working PHY type are the channel type (Paragraph 0072, the devices may assess patterns sent during equalization to determine a bit error ratio (BER) realized on each pair.  If the BER is sufficiently low (e.g., 10-4) the device may determine it is ready to move on to the next Phase); configure a first equalization time of the master chip in a third phase of an equalization based on the second working PHY type (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)); and configure in a fourth phase of the equalization based on the first working PHY type (Paragraph 0073, In Phase 3, the Downstream Port adjusts the Transmitter setting of the Upstream Port along with its own Receiver setting, independently, on each Lane, using a handshake and evaluation process similar to Phase 2 with the OSes identifying that the equalization is Phase 3).
Jen teaches determining first working PHY settings for a transmitter and second working PHY settings for a receiver. Jen does not explicitly teach that the first working PHY settings and second working PHY settings are either long-reach or short-reach.
Paragraph 0014, training or refreshing the link partners and/or updating one or more parameters may enable or enhance communications for variable operating conditions such as type of cabling and/or length of cabling), wherein the channel type is a long reach (LR) or a short reach (SR) (Paragraph 0045, link partners for the one or more channels 224a, 224b, 224c and 224d may be trained and/or parameters may be updated for one or more of an echo canceller, a far-end crosstalk canceller and a near-end crosstalk canceller); obtain a first physical layer (PHY) type supported by the master chip and a second PHY type supported by the slave chip (Fig. 4, 404, Determine when to perform training; Paragraph 0038, the echo cancellers, FEXT cancellers, and/or NEXT cancellers may comprise one or more configuration parameters which may be determined based exemplary factors comprising environmental conditions, distance to the remote link partner, and data rate.  Accordingly, these configuration parameters may need to be configured upon establishing a connection to a remote link partner); determine whether both the first PHY type and the second PHY type comprise the channel type (Fig. 4, 406, Update parameters; Paragraph 0044, step 406, the first Ethernet link partner 200b may execute training or refreshing activity and/or may update parameters for the silent channel 224d); determine a first working PHY type of the master chip and a second working PHY type of the slave chip when both the first PHY type and the second PHY type comprise the channel type, wherein both the first working PHY type and the second working PHY type are the channel type (Fig. 4, 408, Second Partner Matches Parameters; Paragraph 0044, In step 408, a second Ethernet link partner 200a may monitor the training, refreshing and/or updating activity by link partner 200b for the silent channel 224d and may determine when to perform training, refreshing and/or updating activity for the silent channel 224d); configure a first equalization time of the master chip in a third phase of an equalization based on the second working PHY type (Paragraph 0046, one or more of an echo canceller, a far-end crosstalk canceller and a near-end crosstalk canceller for the one or more channels 224a, 224b, 224c and 224d may be configured based on the link partner training, refreshing and/or updating of at least one parameter); and configure a second equalization time of the slave chip in a fourth phase of the equalization based on the first working PHY type (Paragraph 0043, master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen to incorporate the teachings of Diab and allow the working PHY state to be determined based on cabling length and affect link training based on the cabling lengths (See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing communication conditions for different types of environmental conditions and providing energy efficient communications in varying cable lengths (See Diab: Paragraph 0014). 

Regarding claim 19, Jen in view of Diab teaches the system of claim 18. Jen teaches the system further comprising: wherein the master chip further comprising a second equalization circuit, and wherein the slave chip is configured to: configure the second equalization circuit based on the first working PHY type (Paragraph 0067, enhanced retimer can realize support for link training and equalization, while avoiding latency introduced through traditional retimer solutions nd determine, based on the second equalization circuit, a fourth equalization time required by the master chip in the fourth phase of the equalization (Paragraph 0073, Each requested setting can be a preset or a set of coefficients, with each device responsible for ensuring that at the end of the fine-tuning (e.g., Phase 2 for Upstream Ports and Phase 3 for Downstream Ports), its link partner has the appropriate transmitter settings in each lane to meet the link requirements defined by the protocol), and wherein the system software is further configured to configure the first equalization (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)). 
Jen does not explicitly teach configuring the equalization times of the equalization phases. 
Diab teaches the apparatus further comprising: wherein the slave chip further comprising a first equalization circuit and, wherein the slave chip is configured to: configure the first equalization circuit based on the second working PHY type (Paragraph 0043, the master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length); and determine, based on the first equalization circuit, a third equalization time required by the slave chip in the third phase of the equalization, and wherein the system software is further configured to configure the first equalization time based on the third equalization time (Paragraph 0041, Training activity executed during the interval from time instant T=1 until time instant T=2 may comprise a refresh of parameters which may have been configured based on a full training cycle performed for an initial start up of the link partners 200a and/or 200b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen to incorporate the teachings of Diab and allow the working PHY state to be determined based on cabling length and affect link training based on the cabling lengths (See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing communication conditions for different types of environmental conditions and providing energy efficient communications in varying cable lengths (See Diab: Paragraph 0014). 

Regarding claim 20, Jen in view of Diab teaches the system of claim 18. Jen further teaches wherein the master chip further comprising a second equalization circuit, and wherein the slave chip is configured to: configure the second equalization circuit based on the first working PHY type (Paragraph 0067, enhanced retimer can realize support for link training and equalization, while avoiding latency introduced through traditional retimer solutions) and Paragraph 0073, Each requested setting can be a preset or a set of coefficients, with each device responsible for ensuring that at the end of the fine-tuning (e.g., Phase 2 for Upstream Ports and Phase 3 for Downstream Ports), its link partner has the appropriate transmitter settings in each lane to meet the link requirements defined by the protocol), wherein the system software is further configured to configure the second equalization time based on the fourth equalization time (Paragraph 0073, in Phase 2, the Upstream Port adjusts the Transmitter setting of the Downstream Port along with its own Receiver setting, independently, on each Lane, to ensure it receives the bit stream compliant with requirements defined for compliant lanes (e.g., have a BER is less than 10-12)). Jen does not explicitly teach configuring the equalization times of the equalization phases. 
Diab teaches wherein the master chip further comprising a second equalization circuit, and wherein the slave chip is configured to: configure the second equalization circuit based on the first working PHY type (Paragraph 0043, the master link partner may determine when to train, refresh and/or update parameters based on fixed times, periodic or aperiodic time intervals, a random and a pseudorandom timer, one or more physical conditions within said Ethernet link environment such as noise, temperature level, cable type and/or cable length); determine, based on the second equalization circuit, a fourth equalization time required by the master chip in the fourth phase of the equalization, wherein the system software is further configured to configure the second equalization time based on the fourth equalization time (Paragraph 0041, Training activity executed during the interval from time instant T=1 until time instant T=2 may comprise a refresh of parameters which may have been configured based on a full training cycle performed for an initial start up of the link partners 200a and/or 200b).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen to incorporate the teachings of Diab and allow the working PHY state to be determined based on cabling length and affect link training based on the cabling lengths (See Diab: Paragraph 0043).
One of ordinary skill in the art would be motivated to make the modifications in order to adequately modify training parameters for communication links, thus enhancing communication conditions for different types of environmental conditions and providing energy efficient communications in varying cable lengths (See Diab: Paragraph 0014). 

Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jen (US 2018/0181502) in view of Diab (US 2009/0097392) in further view of Srivastava (US 2018/0293196).

Regarding claim 4, Jen in view of Diab teaches the method of claim 1. Neither Jen nor Diab explicitly teaches wherein the first equalization time is T1 when the second working PHY type is the SR, wherein the first equalization time is T2 when the second working PHY type is the LR, and wherein T2 is greater than T1.
Srivastava teaches wherein the first equalization time is T1 when the second working PHY type is the SR (Paragraph 0020, a circuit board trace (FR4) may be limited to be 15-20 inches and a standard cable length limited to 0.3 meters (m)-0.5 meters depending on cable type by a given system specification), wherein the first equalization time is T2 when the second working PHY type is the LR (Paragraph 0020, Due to read window bus available limitation times without an embodiment, many system platform topologies provide a specification limit as to a long reach platform solution… applications may have longer board traces of more than 20 inches and also cable length longer than, e.g., 1 m to 5 m or more), and wherein T2 is greater than T1 (Fig. 3, 220, Send Link Training Command & 230, Initiate Internal Timer; Paragraph 0021, bus master 20 may perform, e.g., during boot or otherwise, link training with each device 30, 40 to determine propagation delay information of cable/trace and slave device responses via bus 15.  This delay information may thereafter be used to program one or more of a read clock and a write clock with a programmable configuration.  Such adjusted clocks may be used whenever bus master 20 performs transactions with each device 30, 40).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen in view of Diab to incorporate the teachings of Srivastava and allow the cabling length to determine the length of link training, wherein a longer cable length results in a longer training time.
One of ordinary skill in the art would be motivated to make the modifications in order to account for proper read/write delay of a longer cable system, thus obtaining correct clocking between the master and slave (See Srivastava: Paragraph 0012) without causing system errors (See Srivastava: Paragraph 0019). 

Regarding claim 5, Jen in view of Diab teaches the method of claim 1. Neither Jen nor Diab explicitly teaches wherein the second equalization time is T3 when the first working PHY type is the SR, wherein the second equalization time is T4 when the first working PHY type is the LR, and wherein T4 is greater than T3.
Srivastava teaches wherein the second equalization time is T3 when the first working PHY type is the SR (Paragraph 0020, a circuit board trace (FR4) may be limited to be 15-20 inches and a standard cable length limited to 0.3 meters (m)-0.5 meters depending on cable type by a given system specification), wherein the second equalization time is T4 when the first working PHY type is the LR (Paragraph 0020, Due to read window bus available limitation times without an embodiment, many system platform topologies provide a specification limit as to a long reach platform solution… applications may have longer board traces of more than 20 inches and also cable length longer than, e.g., 1 m to 5 m or more), and wherein T4 is greater than T3 (Fig. 3, 220, Send Link Training Command & 230, Initiate Internal Timer; Paragraph 0021, bus master 20 may perform, e.g., during boot or otherwise, link training with each device 30, 40 to determine propagation delay information of cable/trace and slave device responses via bus 15.  This delay information may thereafter be used to program one or more of a read clock and a write clock with a programmable configuration.  Such adjusted clocks may be used whenever bus master 20 performs transactions with each device 30, 40).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen in view of Diab to incorporate the teachings of Srivastava and allow the cabling length to determine the length of link training, wherein a longer cable length results in a longer training time.
See Srivastava: Paragraph 0012) without causing system errors (See Srivastava: Paragraph 0019). 

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jen (US 2018/0181502) in view of Diab (US 2009/0097392) in further view of Mejia (US 2014/0237301).

Regarding claim 10, Jen in view of Diab teaches the method of claim 1. Neither Jen nor Diab explicitly teaches the method further comprising obtaining the channel type based on a loss of the channel, wherein a channel loss corresponding to the LR is greater than a channel loss corresponding to the SR.
Mejia teaches the method further comprising obtaining the channel type based on a loss of the channel, wherein a channel loss corresponding to the LR is greater than a channel loss corresponding to the SR (Paragraph 0036, optimal preset that maximizes electrical margins may be a function of channel insertion loss as follows: (1) shortest channels (e.g., less than or equal to 3 inch or equivalent channel insertion loss), where best point is found at or near to P5 (or Preset 5); (2) medium channel (e.g., between 3-8 inch or equivalent channel insertion loss), where the best point is found at or near to P3 (or Preset 3); and (3) long channel (e.g., more than 8 inch or equivalent channel insertion loss), where the best point is found at or near to P7 (or Preset 7)).

One of ordinary skill in the art would be motivated to make the modifications in order to adjust the equalization of Jen based on presets that are tailored to minimize bit error rate metrics (See Mejia: Paragraph 0032). 

Regarding claim 11, Jen in view of Diab teaches the method of claim 1. Neither Jen nor Diab explicitly teaches wherein a PHY type supported by a chip is based on a channel loss that the chip is able to drive, and wherein a channel loss that a chip supporting a PHY type of the LR is able to drive is greater than a channel loss that a chip supporting a PHY type of the SR is able to drive.
Mejia teaches wherein a PHY type supported by a chip is based on a channel loss that the chip is able to drive (Paragraph 0032, the channel loss will not be directly matching with the expected loss per inch average numbers.  Preset search flow will guarantee target BER by selecting the best preset on those boards), and wherein a channel loss that a chip supporting a PHY type of the LR is able to drive is greater than a channel loss that a chip supporting a PHY type of the SR is able to drive (Paragraph 0036, optimal preset that maximizes electrical margins may be a function of channel insertion loss as follows: (1) shortest channels (e.g., less than or equal to 3 inch or equivalent channel insertion loss), where best point is found at or near to P5 (or Preset 5); (2) medium channel (e.g., between 3-8 inch or equivalent channel insertion loss), where the best point is found at or near to P3 (or Preset 3); and (3) long channel (e.g., more than 8 inch or equivalent channel insertion loss), where the best point is found at or near to P7 (or Preset 7)).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen in view of Diab to incorporate the teachings of Mejia and allow correspond cable length with an amount of channel insertion loss.
One of ordinary skill in the art would be motivated to make the modifications in order to adjust the equalization of Jen based on presets that are tailored to minimize bit error rate metrics (See Mejia: Paragraph 0032). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jen (US 2018/0181502) in view of Diab (US 2009/0097392) in further view of Hopgood (US 2013/0067127).

Regarding claim 12, Jen in view of Diab teaches the method of claim 1. Neither Jen nor Diab explicitly teaches wherein the first PHY type is pre-stored in a first register of the master chip, and wherein the second PHY type is pre-stored in a second register of the slave chip.
Hopgood teaches wherein the first PHY type is pre-stored in a first register of the master chip (Paragraph 0030, additional condition bits and saved data are saved in registers on each of the rootport 102 and endpoint 104 devices.  Such additional bits are used by the devices 102, 104 to determine if the devices they are each teamed with on the PCIe link are capable of Burst Link Training), and wherein the second PHY type is pre-stored in a second register of the slave chip (See Page 1, Table 1, Link Training Parameters; Paragraph 0032, Each of the exemplary rootport 102 and endpoint 104 devices contain configuration registers that hold condition bits to support Burst Link Training, as illustrated in Table 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Jen in view of Diab to incorporate the teachings of Hopgood and store link training and equalization parameters of Jen into configuration registers in the respective host/endpoint.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of securely and efficiently storing and retrieving link equalization parameters to transmit to the other endpoint, thus training communication links without errors.

Allowable Subject Matter

Claims 6, 7, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6, 7, 16, and 17, the known prior art of record taken alone or in combination fails to teach reading a fifth equalization time of the slave in the third phase, writing the fifth equalization time into the master to set the fifth equalization time as the first equalization time, reading a sixth equalization time of the master in the fourth phase, and writing the sixth .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        
/GLENN A. AUVE/Primary Examiner, Art Unit 2185